Title: Adam Thomson to David Hall, with Franklin’s Certificate, 17 December 1750
From: Thomson, Adam
To: Hall, David


Dr. Adam Thomson, a Scots physician in Maryland, achieved some reputation for his new method of inoculating for smallpox, preparing the patient with debilitating drugs and a mild milk and vegetable diet. In 1750, now settled in Philadelphia, he asked and received through Franklin permission of the trustees of the Academy to read, at a public meeting in the Academy building, a treatise on his medical procedures. The lecture was read on November 21. It was printed by Franklin and Hall as A Discourse on the Preparation of the Body for the Small-Pox: and the Manner of receiving the Infection, and was advertised in the Pennsylvania Gazette of December 11 as “just published.”
Thomson’s Discourse evoked stormy controversy. There was room for honest disagreement with his therapeutic principles, but what enraged the physicians most were Thomson’s strictures against unqualified medical practitioners—that is, against the great majority of “the profession” in the American colonies. They charged him with ignorance and self-advertisement, with pretentiously and improperly implying that the trustees of the Academy attended his lecture, when only a handful appeared, and that they patronized it, when probably none of them had had a chance to read and consider it. They sneered at him as a mere “man mid-wife,” and an unsuccessful one at that; they even made his Scottish birth a target of their prejudice.
Thomson’s reply, printed below, only aroused further opposition. William Bradford printed nasty attacks in his Pennsylvania Journal; Thomson answered them warmly; and the vituperation continued some months. Dr. John Kearsley, the elder, dean of the medical profession in Philadelphia, disputed Thomson’s scientific claims in A Letter to a Friend: Containing Remarks on a Discourse Proposing a Preparation of the Body for the Small-Pox which Franklin and Hall printed early in 1751. Bradford printed an answer to it in the spring —A Defence of Doctor Thomson’s Discourse, by Dr. Alexander Hamilton of Annapolis, Md. Kearsley ultimately retracted somewhat and made a partial apology.
 

Mr. Hall,
Philadelphia, December 17. 1750
A low Piece of insipid ironical Scurrility having appeared in Mr. Bradford’s last Paper, I think it altogether unworthy of any other Notice, than to contradict what I apprehend to be an insinuated Falshood, which it contains. It is questioned, with what Propriety I could advertise in the Papers, that the Discourse was delivered before the Trustees of the Academy, when there was not one Third of them present? And, Whether I have used the Trustees well, in making them the Patrons of it, when so few of them heard it, and when perhaps none of them had an Opportunity of examining it? I suppose he means by making them the Patrons of it, addressing it to them. Now, these Questions must either mean, That I had not the Leave of the Trustees to deliver it before them, or they mean nothing to the Purpose: Because, if the Thing was regularly proposed by the President at a Meeting of the Trustees, and agreed to without any Objection (as is mention’d in the Preface to the Discourse) then I had a Right to say all that is said, whether they were all present or not, or whether any of them had an Opportunity of examining it. Now, tho’ this Matter be clear’d up in the Preface (for I had heard the Report before) and in a Manner certified by Mr. Franklin the President, seeing his Name is in the Title Page; yet as every Body who reads News Papers, may not see what is there said, I have thought proper to demand, as a Piece of Justice, a Certificate of the Matter under the President’s Hand, to shew what mean and unfair Methods such People will take to execute their poor spirited, impotent Malice. Mr. Franklin differs in Opinion with me about the Insinuation; but of that we must allow other People to judge. I am, Sir, Yours, &c.
Adam Thomson
   
      P.S. There are Twenty-four Trustees in all, two of which are in England, seven were out of Town; some others, I am told, were hinder’d by Business, and being unwell; and there were eight present when the Discourse was deliver’d: So that after all the Discourse was deliver’d before a Majority of the Trustees in Town.
   


At Doctor Thomson’s Request (tho’ I see not the Use or Necessity of it, as I cannot find the Insinuation he mentions, nor have heard the Report) I do certify, that the Fact, as he has stated it in his Preface, relating to his being allow’d by the Trustees to deliver a publick Oration on the Small-Pox in the Academy, is right, to the best of my Remembrance.
B Franklin

